DETAILED ACTION
This is the initial Office action for application SN 17/111,747 having an effective date of 04 December 2020 and a Foreign priority date of 05 December 2019 (Japan).  A preliminary amendment was filed on 04 December 2020.  Claims 1-17 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 2016/0208138 A1) in combination with Yamazaki (US 2022/0064447 A1).
Nishijima et al [“Nishijima”] disclose a curable silicone composition, a cured product thereof, and an optical semi-conductor device produced using the composition [0001].  Nishijima teaches that the curable silicone composition comprises:
(A) a diorganopolysiloxane having at least two alkenyl groups in a molecule [0013],
(B) at least two types of resinous organopolysiloxanes having different mass average molecular weights [0014], 
(C) an organopolysiloxane having at least two silicon-bonded hydrogen atoms in a molecule, in an amount so that the amount of silicon-bonded hydrogen atoms in component (C) is from 0.1 to 10 mol per 1 mol of total alkenyl groups in components (A) and (B); and 
(D) a catalytic amount of hydrosilylation reaction catalyst [0016]. 
Nishijima teaches that the composition may additionally comprise (E) a cerium-containing organopolysiloxane in order to inhibit cracks in the resulting cured product due to thermal aging [0065].  Nishijima teaches that component (E) can be prepared by reacting cerium chloride or cerium salts of carboxylic acid with alkali metal salts of organopolysiloxane containing silanol group [0065]. Component (E) may contain 10 to 2,000 ppm cerium atoms, more preferably 20 to 1,000 ppm cerium atoms [0069].    
The claimed curable white silicone composition which comprises at least components (A), (B), (C), and (D), differs from the curable silicone composition disclosed in Nishijima by adding a white pigment (claimed component (C)).  However, such is conventional in the art of curable silicone compositions as evidenced by Yamazaki.
Yamazaki discloses a curable silicone composition comprising (A) an organopolysiloxane resin, (B) a functional inorganic filler, and (C) a curing agent. Yamazaki discloses that the composition can be used as a light reflective material, especially for optical semiconductor (LED) applications, and a white pigment may be used as the inorganic filler component (B) since it imparts whiteness to the cured product and improves the light reflectivity [0136].  Examples of white pigment include metal oxides such as titanium oxide microparticles (most preferred) having an average particle diameter of 0.5 µm or less, and may be contained in the composition in an amount of 10 to 30% by volume [0136].  Yamazaki teaches that the surface of the white pigment can be treated with a silane coupling agent, silica, aluminum oxide, and the like, but is not required.  [0136].  
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have added a white pigment as disclosed in Yamazaki, to the curable silicone composition disclosed in Nishijima, if the known imparted properties of imparting whiteness to the cured product and improving the light reflectivity of the cured product were so desired. Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.   In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   
  			Claim Rejections - 35 USC § 103
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (US 2015/0376344) in combination with Yamazaki (US 2022/0064447 A1).
Dent et al. [“Dent”] disclose a curable silicone composition, a cured product thereof, and an optical semiconductor device produced using the composition [0001].  Dent discloses that the curable silicone composition comprises: 
(A) a straight-chain organopolysiloxane having at least two alkenyl groups in a molecule,
(B) an organopolysiloxane represented by the following average unit formula:
(R1SiO3/2)a(R12SiO2/2)b(R13SiO1/2)c(SiO4/2)d(XO1/2)e  
in an amount such that the mass ratio of component (A) to component (B) is from 1/99 to 99/1; 
(C) an organopolysiloxane having at least two silicon-bonded hydrogen atoms in a molecule;  
(D) a cerium-containing organopolysiloxane, in an amount such that the amount of cerium atoms in component (D) is from 20 to 2,000 ppm in terms of mass units with respect to the total mass of the composition; and 
(E) a catalytic quantity of a hydrosilylation catalyst [0011].  
Dent teaches that the curable silicone composition does not develop cracks due to thermal aging and can form a cured product having little yellow discoloration [0022].   
The claimed curable white silicone composition which comprises at least components (A), (B), (C), and (D), differs from the curable silicone composition disclosed in Dent by adding a white pigment (claimed component (C)).  However, such is conventional in the art of curable silicone compositions as evidenced by Yamazaki.
Yamazaki discloses a curable silicone composition comprising (A) an organopolysiloxane resin, (B) a functional inorganic filler, and (C) a curing agent. Yamazaki discloses that the composition can be used as a light reflective material, especially for optical semiconductor (LED) applications, and a white pigment may be used as the inorganic filler component (B) since it imparts whiteness to the cured product and improves the light reflectivity [0136].  Examples of white pigment include metal oxides such as titanium oxide microparticles (most preferred) having an average particle diameter of 0.5 µm or less, and may be contained in the composition in an amount of 10 to 30% by volume [0136].  Yamazaki teaches that the surface of the white pigment can be treated with a silane coupling agent, silica, aluminum oxide, and the like, but is not required.  [0136].  
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have added a white pigment as disclosed in Yamazaki, to the curable silicone composition disclosed in Dent, if the known imparted properties of imparting whiteness to the cured product and improving the light reflectivity of the cured product were so desired. Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.   In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
July 13, 2022